                                                                                      JS-6




 1
     Michael R. Lozeau (State Bar No. 142893)
     Rebecca L. Davis (State Bar No. 271662)
 2   E-mail: michael@lozeaudrury.com
 3           rebecca@lozeaudrury.com
     LOZEAU DRURY LLP
 4   1939 Harrison St., Suite 150
 5   Oakland, CA 94612
     Tel: (510) 836-4200
 6
     Fax: (510) 836-4205
 7
     Attorneys for Plaintiff
 8   COMMUNITIES FOR A BETTER ENVIRONMENT
 9
10                             UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12
     COMMUNITIES FOR A BETTER                   Case No. 2:19-cv-05270-DSF-JEM
13   ENVIRONMENT, a non-profit
14   corporation,
                                                     CONSENT DECREE
15                Plaintiff,
16
            vs.                             (Federal Water Pollution Control Act,
17                                          33 U.S.C. §§ 1251 to 1387)
18   PRAXAIR, INC., a Delaware
     corporation,
19
20                Defendant.
21
22
23
24
25
26
27
     &ONSENT DECREE                         1              Case No. 2:19-cv-05270-DSF-JEM
28
 1                                    CONSENT DECREE
 2         The following Consent Decree is entered into by and between Plaintiff
 3   Communities for a Better Environment (“Plaintiff” or “CBE”) and Defendant Praxair,
 4   Inc. (“Defendant” or “Praxair”). The entities entering into this Consent Decree are
 5   each an individual “Settling Party” and collectively the “Settling Parties” or “Parties.”
 6         WHEREAS, CBE is an environmental justice non-profit 501(c)(3)
 7   organization organized under the laws of the State of California with a local office in
 8   Huntington Park, California;
 9
           WHEREAS, CBE is dedicated to empowering low-income communities of
10
     color that seek a voice in determining the health of their air, water and land;
11
           WHEREAS, Praxair is the owner and operator of a bulk atmospheric gas
12
     products facility located at 2300 E. Pacific Coast Highway in Wilmington, hereinafter
13
     referred to by the Settling Parties as the “Facility”;
14
           WHEREAS, the Facility falls within Standard Industrial Classification (“SIC”)
15
     code 2813 (Industrial Gases);
16
           WHEREAS, CBE has approximately 6,000 members who live and/or recreate
17
     in and around the waters of the State of California;
18
           WHEREAS, storm water discharges associated with industrial activity at the
19
     Facility are regulated pursuant to the National Pollutant Discharge Elimination
20
     System (“NPDES”) General Permit No. CAS000001 [State Water Resources Control
21
22
     Board], Water Quality Order No. 92-12-DWQ (as amended by Water Quality Order

23   97-03-DWQ and as subsequently amended by Water Quality Order No. 2014-0057-

24   DWQ) (hereinafter the “Permit”), issued pursuant to Section 402 of the Federal Water
25   Pollution Control Act (“Clean Water Act” or “the Act”), 33 U.S.C. §§ 1251 et seq.;
26         WHEREAS, the Permit includes the following requirements for all permittees,
27
     CONSENT DECREE                               2              Case No. 2:19-cv-05270-DSF-JEM
28
 1   including Praxair: 1) develop and implement a storm water pollution prevention plan
 2   (“SWPPP”); 2) control pollutant discharges using best available technology
 3   economically achievable (“BAT”) and best conventional pollutant control technology
 4   (“BCT”) to prevent or reduce pollutants; 3) implement BAT and BCT through the
 5   development and application of Best Management Practices (“BMPs”), which must be
 6   included and updated in the SWPPP; and 4) when necessary, implement additional
 7   BMPs to prevent or reduce any pollutants that are causing or contributing to any
 8   exceedance of water quality standards;
 9
           WHEREAS, on March 18, 2019 CBE served Praxair, the Administrator of the
10
     United States Environmental Protection Agency (“EPA”), the Executive Director of
11
     the State Water Resources Control Board (“State Board”), the Executive Officer of
12
     Los Angeles Regional Water Quality Control Board (“Regional Board”), the U.S.
13
     Attorney General, and the Regional Administrator of the EPA (Region 9) with a
14
     notice of intent to file suit under Sections 505(a)(1) and (f) of the Clean Water Act, 33
15
     U.S.C. § 1365(b)(1)(A) (“60-Day Notice Letter”), alleging violations of the Act and
16
     the Permit at the Facility;
17
           WHEREAS, on June 17, 2019, CBE filed a complaint against Praxair in the
18
     United States District Court, Central District Court of California, entitled
19
     Communities for a Better Environment v. Praxair, Inc. (Case No. 2:19-cv-05270-
20
     DSF-JEM); alleging violations of Section 301(a) of the Clean Water Act, 33 U.S.C. §
21
22
     1311(a), and violations of the Permit at the Facility (“Complaint”) based on the 60-

23   Day Notice Letter;

24         WHEREAS, CBE contends in its 60-Day Notice Letter and Complaint that,
25   among other things, Praxair has repeatedly discharged polluted storm water in
26   violation of the Permit and the Clean Water Act;
27
     [PROPOSED] CONSENT DECREE                   3               Case No. 2:19-cv-05270-DSF-JEM
28
 1         WHEREAS, Praxair denies all allegations set forth in the 60-Day Notice Letter
 2   and Complaint relating to the Facility;
 3         WHEREAS, in January 2019, Praxair increased the size of the pump used to
 4   convey stormwater from the underground lift station to the cooling tower basin so that
 5   it can now process 90 gallons per minute, allowing the pump to handle a greater
 6   capacity without stormwater needing to be discharged to the stormwater vault and out
 7   to the Dominguez Chanel;
 8         WHEREAS, Praxair revised its SWPPP and uploaded it to the State Board via
 9
     the State Board’s Stormwater Multiple Application and Report Tracking System
10
     (“SMARTS”) on July 3, 2019 and July 29, 2019;
11
           WHEREAS, the Settling Parties, through their authorized representatives and
12
     without either adjudication of CBE’s claims or any admission by Praxair of any
13
     alleged violation or other wrongdoing, believe it is in their mutual interest to resolve
14
     in full CBE’s allegations in the 60-Day Notice Letter and Complaint through
15
     settlement and avoid the cost and uncertainties of further litigation;
16
           NOW THEREFORE IT IS HEREBY STIPULATED BETWEEN THE
17
     SETTLING PARTIES, AND ORDERED AND DECREED BY THE COURT,
18
     AS FOLLOWS:
19
           1.     The Court has jurisdiction over the subject matter of this action pursuant
20
     to Section 505(a)(l)(A) of the Clean Water Act, 33 U.S.C. § 1365(a)(1)(A);
21
22
           2.     Venue is appropriate in the Central District of California pursuant to

23   Section 505(c)(l) of the Clean Water Act, 33 U.S.C. § 1365(c)(1), because the Facility

24   at which the alleged violations took place is located within this District;
25         3.     The Complaint states claims upon which relief may be granted pursuant
26   to Section 505(a)(l) of the Clean Water Act, 33 U.S.C. § 1365(a)(1);
27
     CONSENT DECREE                              4               Case No. 2:19-cv-05270-DSF-JEM
28
 1         4.     Plaintiff has standing to bring this action;
 2         5.     The Court shall retain jurisdiction over this matter for purposes of
 3   enforcing the terms of this Consent Decree for the life of the Consent Decree, or as
 4   long thereafter as is necessary for the Court to resolve any motion to enforce this
 5   Consent Decree.
 6         I.     OBJECTIVES
 7         6.     It is the express purpose of the Settling Parties entering into this Consent
 8   Decree to further the objectives set forth in the Clean Water Act, 33 U.S.C. §§ 1251,
 9
     et seq., and to resolve those issues alleged by CBE in its Complaint. In light of these
10
     objectives and as set forth fully below, Defendant agrees to comply with the
11
     provisions of this Consent Decree and to comply with the requirements of the Permit
12
     and all applicable provisions of the Clean Water Act at the Facility.
13
           II.    COMMITMENTS OF PRAXAIR
14
           7.     In order to reduce or prevent pollutants associated with industrial activity
15
     from discharging via storm water to the waters of the United States, Praxair shall
16
     implement appropriate structural and non-structural BMPs, as required by the Permit,
17
     as described more fully below.
18
           8.     Maintenance of Implemented Storm Water Controls. Praxair agrees
19
     that the Facility shall maintain in good working order all storm water collection and
20
     management systems currently installed or to be installed pursuant to this Consent
21
22
     Decree, including but not limited to, existing housekeeping measures.

23         9.     Improvements to Housekeeping Measures at the Facility. By October

24   1, 2019, Praxair shall implement the following housekeeping procedures at the
25   Facility:
26                a. Praxair shall remove all scrap metal and all other trash or debris from
27
     [PROPOSED] CONSENT DECREE                   5               Case No. 2:19-cv-05270-DSF-JEM
28
 1                    the concrete pad located in Drainage Area 3.     The pad will continue
 2                    to be used only for storage of items too large to be stored inside
 3                    existing buildings.
 4               b. Praxair shall conduct weekly sweeping of all paved surfaces with a
 5                    Schwartz Super Updraft sweeper or other comparable regenerative
 6                    sweeper. All sweeping activities shall be recorded in a sweeping log.
 7         10.   Additional Monitoring and Sampling. Praxair shall conduct the
 8   following enhanced monitoring and sampling procedures.
 9
                 a. By September 1, 2019, Praxair shall establish a storm water sampling
10
                      point at discharge location 3, which receives runoff from drainage
11
                      area 3. Praxair shall revise its sampling protocol to require a sample
12
                      be taken from this discharge location for Qualifying Stormwater
13
                      Events (“QSE”), in accordance with the General Permit.
14
                 b. To demonstrate and verify that all storm water from Drainage Area 2
15
                      is entering the sanitary sewer system and is not being discharged from
16
                      the Facility offsite, during each QSE during which samples are
17
                      collected during the 2019-2020 reporting year, Praxair shall visually
18
                      monitor the potential for fugitive discharges at the western property
19
                      line, just north of the cogeneration unit. Praxair shall maintain a
20
                      written log of its observations and take digital photographs of the
21
22
                      Facility at that location.

23               c. If Praxair observes any fugitive discharges at the western property

24                    line, just north of the cogeneration unit during the monitoring required
25                    by paragraph 11b above, within 60 days of the observation, Praxair
26                    shall begin a regular practice of deploying temporary berms (Pig
27
     CONSENT DECREE                                6             Case No. 2:19-cv-05270-DSF-JEM
28
 1                    Spillblocker or equivalent) prior to any and every predicted storm
 2                    event at the Facility, or make permanent improvements, such that
 3                    storm water in Drainage Area 2 will be prevented from discharging
 4                    from that area of the Facility and instead will be routed to the storm
 5                    water lift station.
 6          11.    Amendment of SWPPP. Within thirty (30) days of the Effective Date,
 7   Praxair shall amend the Facility’s SWPPP to the extent necessary to incorporate all
 8   changes, improvements, and best management practices set forth in or resulting from
 9
     this Consent Decree. Praxair shall ensure that all maps, tables, and text comply with
10
     the requirements of the Permit. A copy of the amended SWPPP shall be provided to
11
     CBE within ten (10) business days of completion.
12
            12.    Storm Water Analysis. Praxair shall analyze each storm water sample
13
     taken in accordance with the General Permit and this Consent Decree for, at a
14
     minimum, pH, total suspended solids, oil and grease, iron, aluminum, and nitrate +
15
     nitrite as nitrogen.
16
            13.    Monitoring Results. Results from the Facility’s sampling and analysis
17
     during the term of this Consent Decree shall be provided to CBE within thirty (30)
18
     days of receipt of the sampling results by Praxair or its counsel.
19
            14.    Meet and Confer Regarding Exceedance of NALs. If the Facility’s
20
     storm water sampling results during the 2019-2020 reporting years indicate that the
21
22
     average of the analytical results for iron or aluminum exceed the annual NALs (as set

23   forth in the General Permit), Praxair agrees to take responsive actions to improve its

24   storm water management practices, including re-evaluating its structural and non-
25   structural BMPs and considering implementing additional BMPs aimed at reducing
26   levels observed in storm water samples.
27
     [PROPOSED] CONSENT DECREE                   7               Case No. 2:19-cv-05270-DSF-JEM
28
 1         15.     In furtherance of improving its storm water management practices,
 2   Praxair shall prepare a written statement (“Action Plan”) discussing:
 3               (1) Any exceedance or exceedances of NALs;
 4               (2) An explanation of the possible cause(s) and/or source(s) of any
 5               exceedance; and
 6               (3) Responsive actions to improve its storm water management practices,
 7                    including modified or additional feasible BMPs to be considered to
 8                    further reduce the possibility of future exceedance(s), and the proposed
 9
                      dates that such actions will be taken.
10
     Such Action Plan shall be e-mailed and sent via first class mail to the persons listed in
11
     paragraph 41, below, not later than July 30, 2020.
12
           16.     Upon receipt of the Action Plan, CBE may review and comment on any
13
     identified or omitted additional measures. If requested by CBE within thirty (30) days
14
     of receipt of such Action Plan, CBE and Praxair shall meet and confer to discuss the
15
     contents of the Action Plan and the adequacy of proposed measures to improve the
16
     quality of the Facility’s storm water to levels at or below the NALs. If requested by
17
     CBE within thirty (30) days of receipt of such Action Plan, CBE and Praxair shall
18
     meet and confer and conduct a site inspection within sixty (60) days after receipt of
19
     CBE’s request to discuss the contents of the Action Plan and the adequacy of
20
     proposed measures to improve the quality of the Facility’s storm water to levels at or
21
22
     below the NALs. If within twenty-one (21) days of the parties meeting and

23   conferring, the parties do not agree on the adequacy of the additional measures set

24   forth in the Action Plan, the Settling Parties shall engage in the dispute resolution
25   procedures pursuant to Paragraphs 26 and 27 below.
26         17.     Any concurrence or failure to object by CBE with regard to the
27
     CONSENT DECREE                                8             Case No. 2:19-cv-05270-DSF-JEM
28
 1   reasonableness of any additional measures required by this Consent Decree or
 2   implemented by Praxair shall not be deemed to be an admission of the adequacy of
 3   such measures should they fail to bring the Facility’s storm water discharges into
 4   compliance with applicable water quality criteria or the BAT/BCT requirements set
 5   forth in the General Permit.
 6         18.    Provision of Documents and Reports. During the term of this Consent
 7   Decree, Praxair shall provide CBE with a copy of all documents submitted to the
 8   Regional Board or the State Board concerning the Facility’s storm water discharges,
 9
     including but not limited to all documents and reports submitted to the Regional
10
     Board and/or State Board as required by the Permit. Such documents and reports
11
     shall be mailed to CBE contemporaneously with submission to such agency.
12
     Alternatively, to the extent that Praxair submits such documents to the Regional
13
     Board or State Board via the State Board’s Stormwater Multiple Application and
14
     Report Tracking System (“SMARTS”), Praxair may satisfy this requirement by
15
     providing notice to CBE via e-mail that said results have been uploaded to SMARTS
16
     within seven (7) days of uploading said documents.
17
           III. MITIGATION PAYMENT, REIMBURSEMENT OF LITIGATION
18               FEES AND COSTS, OVERSIGHT, AND STIPULATED
19
                 PAYMENTS
           19.    Mitigation Payment. In recognition of the good faith efforts by Praxair
20
21
     to comply with all aspects of the General Permit and the Clean Water Act, and in lieu

22
     of payment by Praxair of any penalties, which have been disputed but may have been

23   assessed in this action if it had been adjudicated adverse to Praxair, the Settling

24   Parties agree that Praxair will pay the sum of twenty thousand dollars ($20,000) to the
25   Rose Foundation for Communities and the Environment (“Rose Foundation”) for the
26   sole purpose of providing grants to environmentally beneficial projects relating to
27
     [PROPOSED] CONSENT DECREE                   9               Case No. 2:19-cv-05270-DSF-JEM
28
 1   water quality improvements in Los Angeles County watersheds. Payment shall be
 2   provided to the Rose Foundation as follows: Rose Foundation, 201 4th Street, Suite
 3   102, Oakland, CA 94607, Attn: Tim Little. Payment shall be made by Praxair to the
 4   Rose Foundation within thirty (30) calendar days of the Effective Date. Praxair shall
 5   copy CBE with any correspondence and a copy of the check sent to the Rose
 6   Foundation. The Rose Foundation shall provide notice to the Settling Parties within
 7   thirty (30) days of when the funds are disbursed by the Rose Foundation, setting forth
 8   the recipient(s) and purpose(s) of the funds.
 9
           20.    Reimbursement of Fees and Costs. Praxair shall reimburse CBE in the
10
     amount of thirty-five thousand dollars ($35,000) to help defray CBE’s reasonable
11
     investigation, expert, and attorneys’ fees and costs, and all other reasonable costs
12
     incurred as a result of investigating the activities at the Facility related to this Consent
13
     Decree, bringing these matters to Praxair’s attention, and negotiating a resolution of
14
     this action in the public interest. The payment shall be made within thirty (30) days of
15
     the Effective Date. The payment shall be made via wire transfer or check, made
16
     payable to: “Lozeau Drury LLP” and delivered by overnight delivery, unless payment
17
     via wire transfer, to: Lozeau Drury LLP, c/o Rebecca Davis, 1939 Harrisons St, Suite
18
     150, Oakland, CA 94612.
19
           21.    Compliance Monitoring Funds. As advance reimbursement for CBE’s
20
     future fees and costs that will be incurred in order for CBE to monitor Praxair’s
21
22
     compliance with this Consent Decree and to effectively meet and confer and evaluate

23   storm water monitoring results for the Facility, Praxair agrees to pay CBE the

24   additional sum of three thousand dollars ($3,000). Payment will be made within 30
25   days of the Effective Date in the manner prescribed for the payment required by
26   paragraph 20.
27
     CONSENT DECREE                               10              Case No. 2:19-cv-05270-DSF-JEM
28
 1      VI.      COMMITMENT OF COMMUNITIES FOR A BETTER
 2               ENVIRONMENT
 3         22.    Submission of Consent Decree to DOJ. Within three (3) business days
 4   of receiving all of the Settling Parties’ signatures to this Consent Decree, CBE shall
 5   submit this Consent Decree to the U.S. Department of Justice (“DOJ”) and EPA for
 6   agency review consistent with 40 C.F.R. §135.5. The agency review period expires
 7   forty-five (45) calendar days after receipt by the DOJ, evidenced by correspondence
 8   from DOJ establishing the review period. If for any reason the DOJ or the District
 9
     Court should decline to approve this Consent Decree in the form presented, the Parties
10
     shall use their best efforts to work together to modify the Consent Decree within thirty
11
     (30) days so that it is acceptable to the DOJ or the District Court. If the Parties are
12
     unable to modify this Consent Decree in a mutually acceptable manner that is also
13
     acceptable to the District Court, this Consent Decree shall immediately be null and
14
     void as well as inadmissible as a settlement communication under Federal Rule of
15
     Evidence 408 and California Evidence Code section 1152.
16
        VII. WAIVER, RELEASES AND COVENANTS NOT TO SUE
17
           23.    In consideration of the above, and except as otherwise provided by this
18
     Consent Decree, the Parties hereby forever and fully release each other and their
19
     respective parents, affiliates, subsidiaries, divisions, insurers, successors, assigns, and
20
     current and former employees, attorneys, officers, directors and agents from any and
21
22
     all claims and demands of any kind, nature, or description whatsoever, and from any

23   and all liabilities, damages, injuries, actions or causes of action, either at law or in

24   equity, which the Parties have against each other arising from CBE’s allegations and
25   claims as set forth, or as could have been set forth, in the 60-Day Notice Letter and
26   Complaint for any and all violations of the Permit or the Clean Water Act at the
27
     CONSENT DECREE                               11               Case No. 2:19-cv-05270-DSF-JEM
28
 1   Facility up to and including the Termination Date of this Consent Decree.
 2         24.    No Admission. The Parties enter into this Consent Decree for the
 3   purpose of avoiding prolonged and costly litigation. Nothing in this Consent Decree
 4   shall be construed as, and Praxair expressly does not intend to imply, any admission
 5   as to any fact, finding, issue of law, or violation of law, nor shall compliance with this
 6   Consent Decree constitute or be construed as an admission by Praxair of any fact,
 7   finding, conclusion, issue of law, or violation of law. However, this Paragraph shall
 8   not diminish or otherwise affect the obligation, responsibilities, and duties of the
 9
     Parties under this Consent Decree.
10      VIII. BREACH OF CONSENT DECREE AND DISPUTE RESOLUTION
11             PROCEDURES

12
           25.    Informal Dispute Resolution. The Settling Parties will engage in

13   “Informal Dispute Resolution” pursuant to the terms of this paragraph:

14                a. If a dispute under this Agreement arises, including whether any

15                    Settling Party believes that a violation of the Agreement and the
16                    Court’s dismissal order has occurred, the Settling Parties will meet
17                    and confer (telephonically or in-person) within twenty-one (21) days
18                    of receiving written notification of a request for such meeting, unless
19                    the parties have already met and conferred on the dispute pursuant to
20                    paragraph 17. During the meet and confer proceeding, the Settling
21                    Parties will discuss the dispute and make reasonable efforts to devise
22                    a mutually acceptable plan, including implementation dates, to resolve
23                    the dispute. The Settling Parties may, upon mutual written
24                    agreement, extend the time to conduct the meet and confer
25                    discussions beyond twenty-one (21) days. If meet and confer
26                    discussions fail to resolve the dispute, the Settling Parties shall
27
     CONSENT DECREE                              12               Case No. 2:19-cv-05270-DSF-JEM
28
 1                    request a magistrate judge of this court to conduct a single mediation
 2                    session pursuant to such procedures as the magistrate judge may
 3                    require. The mediation is to be held within 45 days of the conclusion
 4                    of the meet and confer discussions, or as soon thereafter as the
 5                    schedule of the magistrate judge will permit.
 6                b. If any Settling Party fails to meet and confer or mediate within the
 7                    timeframes set forth in paragraph (a) directly above, or the meet and
 8                    confer and mediation do not resolve the dispute, after at least twenty-
 9
                      one (21) days have passed after the meet and confer or mediation
10
                      occurred or should have occurred, either Settling Party may initiate
11
                      the “Formal Dispute Resolution” procedures outlined directly below.
12
           26.    Formal Dispute Resolution. In any action or proceeding which is
13
     brought by any Settling Party against any other Settling Party pertaining to, arising out
14
     of, or related to the requirements of the Court’s dismissal order and this Agreement,
15
     the Settling Parties will first utilize the “Informal Dispute Resolution” proceedings set
16
     forth in the preceding paragraph and, if not successful, the Settling Parties will utilize
17
     the “Formal Dispute Resolution” procedures in this paragraph. “Formal Dispute
18
     Resolution” will be initiated by filing a Motion to Show Cause or other appropriately
19
     titled motion (“Motion”) in the United States District Court, Central District of
20
     California, to determine whether either party is in violation of the Agreement and the
21
22
     Court’s dismissal order and, if so, to require the violating party to remedy any

23   violation identified by the District Court within a reasonable time frame. Litigation

24   costs and fees incurred in the Formal Dispute Resolution process will be awarded in
25   accord with the standard established by Section 505 of the Clean Water Act,
26   33 U.S.C. § 1365
27
     CONSENT DECREE                              13              Case No. 2:19-cv-05270-DSF-JEM
28
 1      IX.      MISCELLANEOUS PROVISIONS
 2         27.     Effective Date. The Effective Date of this Consent Decree shall be upon
 3   the subsequent entry of the Consent Decree by the Court.
 4         28.     Term of Consent Decree. This Consent Decree shall terminate on
 5   December 20, 2020, or through the conclusion of any proceeding to enforce this
 6   Consent Decree initiated prior to December 20, 2020, or until the completion of any
 7   payment or affirmative duty required by this Consent Decree, whichever is the later
 8   occurrence.
 9
           29.     Execution in Counterparts. The Consent Decree may be executed in
10
     one or more counterparts which, taken together, shall be deemed to constitute one and
11
     the same document.
12
           30.     Facsimile Signatures. The Parties’ signatures to this Consent Decree
13
     transmitted by facsimile or electronic mail transmission shall be deemed binding.
14
           31.     Construction. The language in all parts of this Consent Decree, unless
15
     otherwise stated, shall be construed according to its plain and ordinary meaning. The
16
     captions and paragraph headings used in this Consent Decree are for reference only
17
     and shall not affect the construction of this Consent Decree.
18
           32.     Authority to Sign. The undersigned are authorized to execute this
19
     Consent Decree on behalf of their respective parties and have read, understood and
20
     agreed to all of the terms and conditions of this Consent Decree.
21
22
           33.     Integrated Consent Decree. All Consent Decrees, covenants,

23   representations and warranties, express or implied, oral or written, of the Parties

24   concerning the subject matter of this Consent Decree are contained herein.
25         34.     Severability. In the event that any of the provisions of this Consent
26   Decree are held by a court to be unenforceable, the validity of the enforceable
27
     &ONSENT DECREE                             14              Case No. 2:19-cv-05270-DSF-JEM
28
 1   provisions shall not be adversely affected.
 2         35.    Choice of Law. This Consent Decree shall be governed by the laws of
 3   the United States, and where applicable, the laws of the State of California.
 4         36.    Full Settlement. This Consent Decree constitutes a full and final
 5   settlement of this matter. It is expressly understood and agreed that the Consent
 6   Decree has been freely and voluntarily entered into by the Parties with and upon
 7   advice of counsel.
 8         37.    Negotiated Consent Decree. The Parties have negotiated this Consent
 9
     Decree, and agree that it shall not be construed against the party preparing it, but shall
10
     be construed as if the Parties jointly prepared this Consent Decree, and any
11
     uncertainty and ambiguity shall not be interpreted against any one party.
12
           38.    Modification of the Consent Decree. This Consent Decree, and any
13
     provisions herein, may not be changed, waived, or discharged unless by a written
14
     instrument signed by the Parties.
15
           39.    Assignment. Subject only to the express restrictions contained in this
16
     Consent Decree, all of the rights, duties and obligations contained in this Consent
17
     Decree shall inure to the benefit of and be binding upon the Parties, and their
18
     successors and assigns.
19
           40.    Mailing of Documents to CBE/Notices/Correspondence. Any notices
20
     or documents required or provided for by this Consent Decree or related thereto that
21
22
     are to be provided to CBE pursuant to this Consent Decree shall be, to the extent

23   feasible, sent via electronic mail transmission to the e-mail addresses listed below or,

24   if electronic mail transmission is not feasible, via certified U.S. Mail with return
25   receipt, or by hand delivery to the following address:
                   Communities for a Better Environment
26
                   Attention: Katherine Hoff
27
     CONSENT DECREE                                15            Case No. 2:19-cv-05270-DSF-JEM
28
 1
                  6325 Pacific Blvd., Suite 300
                  Huntington Park, CA 90255
 2                E-mail: khoff@cbecal.org
 3
                  With copies sent to:
 4
 5                Rebecca Davis
                  Lozeau Drury LLP
 6
                  1939 Harrison St., Suite 150
 7                Oakland, CA 94612
                  E-mail: rebecca@lozeaudrury.com
 8
           Unless requested otherwise by Praxair, any notices or documents required or
 9
     provided for by this Consent Decree or related thereto that are to be provided to
10
11
     Praxair pursuant to this Consent Decree shall, to the extent feasible, be provided by

12   electronic mail transmission to the e-mail addresses listed below, or, if electronic mail

13   transmission is not feasible, by certified U.S. Mail with return receipt, or by hand

14   delivery to the addresses below:
15               Michael Th. Bourque
16               Senior Assistant General Counsel
                 Global Environmental and Safety
17
                 10 Riverview Drive
18               Danbury CT 06810-5113
                 E-mail: Michael_Bourque@Praxair.com
19
20               With copies sent to:
21
                 Gary J. Smith
22               Beveridge & Diamond, PC
23               456 Montgomery St., Suite 1800
                 San Francisco, CA 94104
24               E-mail: gsmith@bdlaw.com
25         Notifications of communications shall be deemed submitted on the date that
26   they are emailed, or postmarked and sent by first-class mail or deposited with an
27
     CONSENT DECREE                             16              Case No. 2:19-cv-05270-DSF-JEM
28
 \ô  Î«2¥áôÅ¶ÀVÁ·8BôÜ ë¬-Mô vÐBô-¦Ê2 ô7ô,..8 !ôÓô//  !!ôÝ§,ÂÃôô
 %ô ÆÇ@ 0ô­ô¨ôÈÔô0Þ;  ôìô¡ô3® Ë3ôÌ<  Nô
 fô            gO   5ô æ» ¤ô;  ô5ô ô¯ôª ô ô9Eô) ô
     ~ ¼ôA 4ô ô A6 âô°=ôô©ôèô1Õô "ôí½ôôåòô ôô ¾ô
    ºé 4äUô
 hô
 jô
      pô )7Öô           #ôbY^lô      (% #- --               & !-
 &ô                                           )"$-
 kô                                             
$Xô
                                              ×Û¿ô Ä¸Íô ô
$aô                                           yï@ îô±:ã9ô


      qô               #ôc_m



                                              + ô"² ô

      uÙ ô"ô>ô¢ 6rô

]&ô sôIJKL
           ZôwPôóô ôô Fôdnô              *'- 
                                                    + ,

                                                                                              
                                           Qô³ ô
                                           ' ÏCßô£Øôê´µàôÒôô(?>ô
                                              z¹ÑÉ<ô

   ?tô W[ô            Gôe`oô     ({+}|ôDô  -*RxSô

                                         
                                              :Cô
                                              '=çÚñô1ô*ð HôTô
%iô

       %'/ #/                                         )+/,/ / *-  &/

 1
 2   IT IS SO ORDERED.
 3
 4
 5   Date: 1RYHPEHU, 2019
                               _________________________________
                                _
 6
                               Honorable
                               H      bl Dale
                                          D l S.
                                               S Fischer
                                                  Fi h
 7                             United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     CONSENT DECREE              18           Case No. 2:19-cv-05270-DSF-JEM
28
